UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2031


In Re:   TERESA L. BLAND,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (0:06-cr-01255-JFA-2)


Submitted:   February 18, 2010              Decided:   March 23, 2010


Before WILKINSON, MOTZ, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Teresa L. Bland, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Teresa     L.     Bland    petitions        for     a   writ     of   mandamus

seeking an order directing the district court and/or the Bureau

of   Prisons    to    allow    her    to    serve      her    sentence      through      home

confinement.     We conclude that Bland is not entitled to mandamus

relief.

            Mandamus is a drastic remedy and should be used only

in   extraordinary      circumstances.               United    States      v.   Moussaoui,

333 F.3d 509, 516 (4th Cir. 2003).                   Mandamus relief is available

only when the petitioner has a clear, indisputable right to the

relief sought.        Id. at 517.          Moreover, mandamus may not be used

as a substitute for appeal.                In re Lockheed Martin Corp., 503
F.3d 351,     353    (4th     Cir.       2007).            Because    Bland      has    no

indispensible        right     to     serve      her      sentence         through       home

confinement, the relief she seeks is not available by way of

mandamus.      Further, it is abundantly clear that she seeks to use

mandamus as a vehicle to circumvent the appeal process.

            Accordingly,       although         we    grant    leave    to      proceed    in

forma pauperis, we deny the petition for writ of mandamus.                                 We

dispense    with      oral     argument       because         the   facts       and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        PETITION DENIED

                                            2